 

STOCK PURCHASE AGREEMENT (“AGREEMENT” OR “SPA”)

 

SECTION 1. SUBSCRIPTION

 

The undersigned buyer (the “Buyer”) hereby purchases the number of shares of
Series B Non-Convertible Preferred Shares, par value $0.0001 per share (the
“Shares”), of Ecosciences, Inc., a Nevada corporation (the “Company”), indicated
below (“Exhibit A”), from the undersigned seller (the “Seller”) and the Seller
agrees to transfer the Shares to the Purchaser in consideration for Two Million
(2,000,000) shares of Series C Convertible Preferred Stock of the Company owned
by the Buyer (the “Purchase Price”).

 

SECTION 2. PAYMENT OF PURCHASE PRICE & CLOSING

 

Subject to the terms and conditions contained in this Agreement, the purchase
and sale of the Shares contemplated hereby shall take place at a closing (the
“Closing”) to be held at the offices of Magri Law, LLC in Fort Lauderdale, FL,
or at such other place or on such other date as Buyer and Seller may mutually
agree upon in writing within two (2) business days after the date on which all
of the conditions and obligations of the Parties as set forth in this Agreement
shall have been substantially satisfied in all material respects or otherwise
duly waived, or on such other date and at such other place and date as the Buyer
and the Sellers may hereafter agree upon in writing (such date of the Closing
being referred to herein as the “Closing Date”).

 

At the Closing, Seller shall deliver to Buyer the following:

 

(i) a copy of this Agreement duly executed by the Seller;

 

(ii) a stock certificate or certificates evidencing the Shares, free and clear
of all lien, pledge, encumbrance, charge, security interest, claim or right of
another (collectively, “Encumbrances”), duly endorsed in blank or accompanied by
stock powers or other instruments of transfer duly executed in blank;

 

At the Closing, Buyer shall deliver to Seller the following:

 

(i) a copy of this Agreement duly executed by the Buyer;

 

(ii) a stock certificate or certificates evidencing the Purchase Price, free and
clear of all lien, pledge, encumbrance, charge, security interest, claim or
right of another (collectively, “Encumbrances”), duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank/

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

 

(a)The Buyer represents and warrants that the Buyer is purchasing the Shares for
investment purposes only, and not with a view to distribution or resale thereof.

 

(b)The Seller represents and warrants that the Shares have been duly authorized,
are validly issued, fully paid and non-assessable, and are owned of record and
beneficially by Seller, free and clear of all liens, pledges, security
interests, charges, claims, encumbrances, agreements, options, voting trusts,
proxies and other arrangements or restrictions of any kind (“Encumbrances”).
Upon consummation of the transaction contemplated by this Agreement, Buyer shall
own the Shares, free and clear of all Encumbrances.

 

 

 

 

SECTION 4. SECURITIES LAWS



The Buyer understands that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and were issued to
Seller in reliance upon an exemption from the registration requirements of the
Securities Act. The Buyer also understands that the Shares must be held
indefinitely, unless they are later registered under the Securities Act or
unless an exemption from registration is otherwise available, and that the
Company has no obligation to register the. The Buyer agrees that the Shares
shall not be offered, sold, transferred, pledged, or otherwise disposed of
without registration under the Securities Act and applicable state securities
laws or an opinion of counsel acceptable to the Company that such registration
is not required.

 

SECTION 5. LEGEND

 

The Buyer understands and agrees that the certificate(s) evidencing the Shares
shall bear a restrictive Rule 144 legend and that the Shares shall maintain such
legend.

 

SECTION 6. AMENDMENT

 

This Agreement may not be amended except by an instrument in writing signed by
all of the parties hereto.

 

SECTION 7. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.

 

SECTION 8. SECTION HEADINGS

 

Section headings are for reference purposes only and will not affect in any way
the meaning or interpretation of any provision of this Agreement.

 

SECTION 9. SIGNATURES

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. Telecopied or email (via PDF) signatures shall be deemed to
have the same effect as an original.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

THE BUYER:       By: /s/ Joel Falitz   Joel Falitz       THE SELLER:      
MAVERICK LLC   By: /s/ Ester Barrios   Name: Ester Barrios   Title: Member

 

 

 

 

Exhibit A

 

Company:   Ecosciences, Inc. Number of Shares of Series B Preferred Stock of
Company:   200,000

 



 

 

